            Case 17-31646 Document 1071 Filed in TXSB on 06/02/20 Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 IN RE:                                       § CHAPTER 11
                                              §
 MONTCO OFFSHORE, INC., et al.,               § CASE NO. 17-31646 (MI)
                                              §
             DEBTORS.                         § (Jointly Administered)

 BOLLINGER FOURCHON, LLC’S JOINDER TO OCEANEERING INTERNATIONAL,
 INC.’S MOTION TO ENFORCE PROVISIONS OF CONFIRMED CHAPTER 11 PLAN
                            [Doc. No. 1065]

 THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT
 YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
 THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
 PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
 THE MOVING PARTY. YOUR RESPONSE MUST STATE WHY THE MOTION
 SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
 RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
 OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
 ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE
 COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
 MOTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

  TO THE HONORABLE BANKRUPTCY JUDGE MARVIN ISGUR:

            Bollinger Fourchon, LLC (hereinafter “Bollinger”) hereby files this Joinder

  (“Joinder”) to Oceaneering International, Inc.’s (“Oceaneering”) Motion to Enforce

  Provisions of Confirmed Chapter 11 Plan (the “Motion”) [Doc. No. 1065]. In support of this

  Joinder, Bollinger respectfully shows as follows:

            On December 26, 2017, Montco Offshore, Inc. filed its Amended Plan of

  Reorganization (the “Plan”) [Doc. No. 740] that was confirmed by Order dated January 18,

  2018 [Doc. No. 784].


3239965v1                                     Page 1 of 2
       Case 17-31646 Document 1071 Filed in TXSB on 06/02/20 Page 2 of 2



       1.       On May 20, 2020, Oceaneering filed the Motion. See Doc. No. 1065.

       2.       Bollinger adopts and incorporates by reference the facts alleged and relief

requested contained within the Motion as if each were set out in full herein.

       3.       Moreover, Bollinger fully reserves its rights, claims and defenses, including the

right to amend, modify or supplement this pleading, to raise objections and introduce evidence

at any hearing on the Motion. Moreover, Bollinger reserves all of its rights as a creditor in these

bankruptcy cases.


            DATED: June 2, 2020              Respectfully submitted,

                                             GORDON, ARATA, MONTGOMERY, BARNETT,
                                             McCOLLAM, DUPLANTIS & EAGAN, LLC

                                             /s/ Stephen L. Williamson
                                             Stephen L. Williamson (La. Bar No. 8316)
                                             201 St. Charles Avenue, 40th Floor
                                             New Orleans, Louisiana 70170
                                             Telephone:     (504) 582-1111
                                             Facsimile:     (504) 582-1121
                                             E-mail:        swilliamson@gamb.com

                                             COUNSEL FOR BOLLINGER FOURCHON, LLC


                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Joinder was
served via the Court’s ECF system on those parties consenting to service through same on
June 2, 2020.

                                             /s/ Stephen L. Williamson
                                             Stephen L. Williamson




                                             Page 2 of 2
